Title: From James Madison to Bradley & Mulford, 7 April 1806 (Abstract)
From: Madison, James
To: Bradley & Mulford


                    § To Bradley & Mulford. 7 April 1806, Department of State. “In answer to your letter respecting the capture of the Brig William and the condemnation of part of her cargo at the City of St. Domingo, I have only to observe that an appeal ought to be prosecuted from the sentence by which means justice will probably be obtained; at least, any interposition of the Executive before the termination of the appeal would not be justifiable. The papers are herewith returned.”
                